Exhibit 1A-6E STANDARD OFFICE LEASE BY AND BETWEEN BRE CA OFFICE OWNER LLC, a Delaware limited liability company, AS LANDLORD, AND NEURMEDIX, INC., a Delaware corporation, AS TENANT SUITE 150 Governor Executive Center I TABLE OF CONTENTS Page ARTICLE 1 BASIC LEASE PROVISIONS 1 ARTICLE 2 TERM/PREMISES 2 ARTICLE 3 RENTAL 2 (a) Basic Rental 2 (b) Increase in Direct Costs 3 (c) Definitions 3 (d) Determination of Payment 4 (e) Audit Right 5 ARTICLE 4 SECURITY DEPOSIT 5 ARTICLE 5 HOLDING OVER 6 ARTICLE 6 OTHER TAXES 6 ARTICLE 7 USE 7 ARTICLE 8 CONDITION OF PREMISES 7 ARTICLE 9 REPAIRS AND ALTERATIONS 8 (a) Landlord's Obligations 8 (b) Tenant's Obligations 8 (c) Alterations 8 (d) Insurance; Liens 8 (e) Costs and Fees; Removal 9 ARTICLE 10 LIENS 9 ARTICLE 11 PROJECT SERVICES 9 (a) Basic Services 9 (b) Excess Usage 10 (c) Additional Electrical Service 10 (d) HVAC Balance 10 (e) Telecommunications 10 (f) After-Hours Use 11 (g) Reasonable Charges 11 ARTICLE 12 RIGHTS OF LANDLORD 11 (a) Right of Entry 11 (b) Maintenance Work 11 (c) Rooftop 11 ARTICLE 13 INDEMNITY; EXEMPTION OF LANDLORD FROM LIABILITY 11 (a) Indemnity 11 (b) Exemption of Landlord from Liability 12 (c) Security 12 ARTICLE 14 INSURANCE 12 (a) Tenant's Insurance 12 (b) Form of Policies 13 (c) Landlord's Insurance 13 (d) Waiver of Subrogation 13 (e) Compliance with Insurance Requirements 13 ARTICLE 15 ASSIGNMENT AND SUBLETTING 14 ARTICLE 16 DAMAGE OR DESTRUCTION 15 ARTICLE 17 SUBORDINATION 16 (i) Page ARTICLE 18 EMINENT DOMAIN 17 ARTICLE 19 DEFAULT 17 ARTICLE 20 REMEDIES 18 ARTICLE 21 TRANSFER OF LANDLORD'S INTEREST 19 ARTICLE 22 BROKER 19 ARTICLE 23 PARKING 20 ARTICLE 24 WAIVER 20 ARTICLE 25 ESTOPPEL CERTIFICATE 20 ARTICLE 26 LIABILITY OF LANDLORD 21 ARTICLE 27 INABILITY TO PERFORM 21 ARTICLE 28 HAZARDOUS WASTE 21 ARTICLE 29 SURRENDER OF PREMISES; REMOVAL OF PROPERTY 23 ARTICLE 30 MISCELLANEOUS 24 (a) SEVERABILITY; ENTIRE AGREEMENT 24 (b) Attorneys' Fees; Waiver of Jury Trial 24 (c) Time of Essence 24 (d) Headings; Joint and Several 24 (e) Reserved Area 24 (f) NO OPTION 25 (g) Use of Project Name; Improvements 25 (h) Rules and Regulations 25 (i) Quiet Possession 25 (j) Rent 25 (k) Successors and Assigns 25 (l) Notices 25 (m) Persistent Delinquencies 25 (n) Right of Landlord to Perform 25 (o) Access, Changes in Project, Facilities, Name 26 (p) Signing Authority 26 (q) Identification of Tenant 26 (r) Substitute Premises 27 (s) Survival of Obligations 27 (t) Confidentiality 27 (u) Governing Law 27 (v) Office of Foreign Assets Control 28 (w) Financial Statements 28 (x) Exhibits 28 (y) Independent Covenants 28 (z) Counterparts 28 (aa) Non-Discrimination 28 (bb) California Certified Access Specialist Inspection 28 (cc) Utility Information 28 ARTICLE 31 SIGNAGE/DIRECTORY 29 EXHIBIT "A" Premises EXHIBIT "B" Rules and Regulations EXHIBIT "C" Notice of Term Dates and Tenant's Proportionate Share EXHIBIT "D" Tenant Work Letter (ii) INDEX Page(s) Abated Rent Amount 2 Additional Rent 3 Alterations 8 Approved Working Drawings Exhibit D Architect Exhibit D Base Year 1 Basic Rental 1 Brokers 1 Commencement Date 1 Contractor Exhibit D Direct Costs 3 Dispute Notice 5 Estimate 4 Estimate Statement 4 Estimated Excess 4 Event of Default 17 Excess 4 Expiration Date 1 Force Majeure 21 Hazardous Material 22 Improvements Exhibit D Initial Installment of Basic Rental 2 Landlord 1 Landlord Parties 11 Laws 23 Lease 1 LEED 4 Operating Costs 3 Over-Allowance Amount Exhibit D Parking Passes 2 Partnership Tenant 27 Permitted Use 1 Plan Exhibit D Premises 1 Project 1 Real Property 3 Review Notice 5 Review Period 5 Rules and Regulations 25 Security Deposit 1 Square Footage 1 Statement 5 Substantial Completion Exhibit D Tax Costs 3 Tenant 1 Tenant Delays Exhibit D Tenant Improvements 8 Tenant's Proportionate Share 1 Term 1 Transfer 15 Transfer Premium 15 Transferee 15 Utility Bill Notice 28 Utility Bills 29 Utility Providers 29 Working Drawings Exhibit D (iii) STANDARD OFFICE LEASE This Standard Office Lease (" Lease ") is made and entered into as of October 20th , 2015, by and between BRE CA OFFICE OWNER LLC, a Delaware limited liability company (" Landlord "), and NEURMEDIX, INC., a Delaware corporation (" Tenant "). Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the premises described as Suite No.150, as designated on the plan attached hereto and incorporated herein as Exhibit"A" (" Premises "), of the project (" Project ") now known as Governor Executive Centre I whose address is 6165Greenwich Dr., San Diego, CA 92122, for the Term and upon the terms and conditions hereinafter set forth, and Landlord and Tenant hereby agree as follows: ARTICLE 1 BASIC LEASE PROVISIONS A. Term : Approximately thirty-eight (38) months. Commencement Date : The later of (i)November15, 2015, or (ii)the date of Substantial Completion of Improvements in the Premises. The Commencement Date is anticipated to be on or about November15, 2015. Expiration Date : The date immediately preceding the thirty-eighth (38th )monthly anniversary of the Commencement Date; provided, however, that if the Commencement Date is a date other than the first (1st ) day of a month, the Expiration Date shall be the last day of the month which is thirty-eight (38) months after the month in which the Commencement Date falls, unless extended or earlier terminated pursuant to this Lease. B. Square Footage : 2,928 rentable square feet. C. Basic Rental : Months Annual Basic Rental Monthly Basic Rental Monthly Basic Rental Per Rentable Square Foot ** 1-12 $7,320.00** 13-24 25-36 37-38 N/A *Plus any partial month at the beginning of the Term and subject to abatement as provided in Section3(a) below. **In addition, Tenant shall be responsible for the cost of electricity supplied to the Premises as provided in Section11(a) below. D. Base Year : E. Tenant's Proportionate Share : 5.6987% F. Security Deposit : A security deposit of $32,442.24 shall be due and payable by Tenant to Landlord upon Tenant's execution of this Lease. G. Permitted Use : General office use consistent with the character of the Project as a first-class office project. H. Brokers : Colliers International (for Landlord and Tenant). I. Parking Passes : Tenant shall be entitled to use eleven (11) unreserved parking passes upon the terms and conditions provided in Article23 hereof. J. Initial Installment of Basic Rental : The first full month's Basic Rental of $7,320.00 shall be due and payable by Tenant to Landlord upon Tenant's execution of this Lease. -1- ARTICLE 2 TERM/PREMISES The Term of this Lease shall commence on the Commencement Date as set forth in Article1.A. of the Basic Lease Provisions and shall end on the Expiration Date set forth in Article1.A. of the Basic Lease Provisions. If Landlord does not deliver possession of the Premises to Tenant on or before the anticipated Commencement Date (as set forth in Article1.A, above), Landlord shall not be subject to any liability for its failure to do so, and such failure shall not affect the validity of this Lease nor the obligations of Tenant hereunder. Landlord and Tenant hereby stipulate that the Premises contains the number of square feet specified in Article1.B. of the Basic Lease Provisions, except that the rentable and usable square feet of the Premises and the Project are subject to verification from time to time by Landlord's architect/space planner. In the event that Landlord's architect/space planner determines that the amounts thereof shall be different from those set forth in this Lease, all amounts, percentages and figures appearing or referred to in this Lease based upon such incorrect amount (including, without limitation, the amount of the Basic Rental and Tenant's Proportionate Share) shall be modified in accordance with such determination. If such determination is made, it will be confirmed in writing by Landlord to Tenant. Landlord may deliver to Tenant a Commencement Letter in a form substantially similar to that attached hereto as Exhibit"C", which Tenant shall execute and return to Landlord within five (5) days of receipt thereof. Failure of Tenant to timely execute and deliver the Commencement Letter shall constitute acknowledgment by Tenant that the statements included in such notice are true and correct, without exception. ARTICLE 3 RENTAL (a) Basic Rental . Tenant agrees to pay to Landlord during the Term hereof, at Landlord's office or to such other person or at such other place as directed from time to time by written notice to Tenant from Landlord, the monthly and annual sums as set forth in Article1.C. of the Basic Lease Provisions, payable in advance on the first (1st ) day of each calendar month, without demand, setoff or deduction, and in the event this Lease commences or the date of expiration of this Lease occurs other than on the first (1st ) day or last day of a calendar month, the rent for such month shall be prorated. Notwithstanding anything to the contrary contained herein and provided that Tenant faithfully performs all of the terms and conditions of this Lease, Landlord hereby agrees to abate Tenant's obligation to pay monthly Basic Rental for the second (2nd ) and third (3rd ) full calendar months of the initial Lease Term. During such abatement periods, Tenant shall still be responsible for the payment of all of its other monetary obligations under this Lease. In the event of a default by Tenant under the terms of this Lease that results in early termination pursuant to the provisions of Section20(a) of this Lease, then as a part of the recovery set forth in Article20 of this Lease, Landlord shall be entitled to the recovery of the monthly Basic Rental that was abated under the provisions of this Section3(a). The amount of Basic Rental to be abated pursuant to this Section3(a) above may be referred herein as " Abated Rent Amount ." Notwithstanding the foregoing or anything to contrary contained herein, upon written notice to Tenant, Landlord shall have the option to purchase all or any portion of Tenant's Abated Rent Amount by paying such amount to Tenant, in which case the amount so paid to Tenant shall nullify an equivalent amount of abatement of Tenant's Basic Rental as to the period so designated by Landlord in Landlord's written notice to Tenant. In addition, notwithstanding the foregoing, the first full month's Basic Rental shall be paid to Landlord in accordance with Article1.J. of the Basic Lease Provisions and, if the Commencement Date is not the first day of a month, Basic Rental for the partial month commencing as of the Commencement Date shall be prorated based upon the actual number of days in such month and shall be due and payable upon the Commencement Date. -2- (b) Increase in Direct Costs . The term " Base Year " means the calendar year set forth in Article1.D. of the Basic Lease Provisions. If, in any calendar year during the Term of this Lease, the "Direct Costs" (as hereinafter defined) paid or incurred by Landlord shall be higher than the Direct Costs for the Base Year, Tenant shall pay an additional sum for each such subsequent calendar year equal to the product of the percentage set forth in Article1.E. of the Basic Lease Provisions multiplied by such increased amount of "Direct Costs." In the event either the Premises and/or the Project is expanded or reduced, then Tenant's Proportionate Share shall be appropriately adjusted, and as to the calendar year in which such change occurs, Tenant's Proportionate Share for such calendar year shall be determined on the basis of the number of days during that particular calendar year that such Tenant's Proportionate Share was in effect. In the event this Lease shall terminate on any date other than the last day of a calendar year, the additional sum payable hereunder by Tenant during the calendar year in which this Lease terminates shall be prorated on the basis of the relationship which the number of days which have elapsed from the commencement of said calendar year to and including said date on which this Lease terminates bears to three hundred sixty five (365). Any and all amounts due and payable by Tenant pursuant to this Lease (other than Basic Rental) shall be deemed " Additional Rent " and Landlord shall be entitled to exercise the same rights and remedies upon default in these payments as Landlord is entitled to exercise with respect to defaults in monthly Basic Rental payments. Any and all amounts due and payable by Tenant to Landlord shall be in the form of (i)business checks, (ii)wire transfers, (iii)electronic funds transfers, and (iv)automated clearing house payments. Any other forms of payment are not acceptable to Landlord including, without limitation (1)cash or currency, (2)cashier's checks and money orders, (3)traveler's checks, (4)payments from credit unions or other non-bank financial institutions, (5)multiple payments for one (1) scheduled payment, and (6)third party checks. (c) Definitions . As used herein the term " Direct Costs " shall mean the sum of the following: (i)" Tax Costs ", which shall mean any and all real estate taxes and other similar charges on real property or improvements, assessments, water and sewer charges, and all other charges assessed, reassessed or levied upon the Project and appurtenances thereto and the parking or other facilities thereof, or the real property thereunder (collectively the " Real Property ") or attributable thereto or on the rents, issues, profits or income received or derived therefrom which are assessed, reassessed or levied by the United States, the State of California or any local government authority or agency or any political subdivision thereof, and shall include Landlord's reasonable legal fees, costs and disbursements incurred in connection with proceedings for reduction of Tax Costs or any part thereof; provided, however, if at any time after the date of this Lease the methods of taxation now prevailing shall be altered so that in lieu of or as a supplement to or a substitute for the whole or any part of any Tax Costs, there shall be assessed, reassessed or levied (a)a tax, assessment, reassessment, levy, imposition or charge wholly or partially as a net income, capital or franchise levy or otherwise on the rents, issues, profits or income derived therefrom, or (b)a tax, assessment, reassessment, levy (including but not limited to any municipal, state or federal levy), imposition or charge measured by or based in whole or in part upon the Real Property and imposed upon Landlord, then except to the extent such items are payable by Tenant under Article6 below, such taxes, assessments, reassessments or levies or the part thereof so measured or based, shall be deemed to be included in the term "Direct Costs." In no event shall Tax Costs included in Direct Costs for any year subsequent to the Base Year be less than the amount of Tax Costs included in Direct Costs for the Base Year. In addition, when calculating Tax Costs for the Base Year, special assessments shall only be deemed included in Tax Costs for the Base Year to the extent that such special assessments are included in Tax Costs for the applicable subsequent calendar year during the Term. -3- (ii)" Operating Costs ", which shall mean all costs and expenses incurred by Landlord in connection with the maintenance, operation, replacement, ownership and repair of the Project, the equipment, the intrabuilding cabling and wiring, adjacent walks, malls and landscaped and common areas and the parking structure, areas and facilities of the Project. Operating Costs shall include but not be limited to, salaries, wages, medical, surgical and general welfare benefits and pension payments, payroll taxes, fringe benefits, employment taxes, workers' compensation, uniforms and dry cleaning thereof for all persons who perform duties connected with the operation, maintenance and repair of the Project, its equipment, the intrabuilding cabling and wiring and the adjacent walks and landscaped areas, including janitorial, gardening, security, parking, operating engineer, elevator, painting, plumbing, electrical, carpentry, heating, ventilation, air conditioning and window washing; hired services; a reasonable allowance for depreciation of the cost of acquiring or the rental expense of personal property used in the maintenance, operation and repair of the Project; accountant's fees incurred in the preparation of rent adjustment statements; legal fees; real estate tax consulting fees; personal property taxes on property used in the maintenance and operation of the Project; fees, costs, expenses or dues payable pursuant to the terms of any covenants, conditions or restrictions or owners' association pertaining to the Project; capital expenditures incurred to effect economies of operation of, or stability of services to, the Project and capital expenditures required by government regulations, laws, or ordinances including, but not limited to the Americans with Disabilities Act; provided, however, that capital expenditures included in Operating Costs shall be amortized (with interest at ten percent (10%) per annum) over its useful life; costs incurred (capital or otherwise) on a regular recurring basis every three (3) or more years for certain maintenance projects (e.g., parking lot slurry coat or replacement of lobby and elevator cab carpeting); costs incurred (capital or otherwise) in order for the Project, or any portion thereof, to apply for, obtain or maintain a certification pursuant to the United States Green Building Council's Leadership in Energy and Environmental Design ("
